Exhibit 10.1



Performance Stock Bonus
Award Agreement
Ameren Corporation
2006 Omnibus Incentive Compensation Plan
April 23, 2013










--------------------------------------------------------------------------------




Ameren Corporation
Performance Stock Bonus Award Agreement
THIS AGREEMENT, effective April 23, 2013, represents the agreement to grant a
Performance Stock Bonus (“Award”) by Ameren Corporation (the “Company”) to the
Participant named below on March 1, 2014 (the “Grant Date”), pursuant to the
provisions of the Ameren Corporation 2006 Omnibus Incentive Compensation Plan,
as it may be amended from time to time in accordance with the terms thereof (the
“Plan”). The number of Shares ultimately paid, if any, with respect to the Award
shall be determined pursuant to Section 3 of this Agreement.
Article 9 the Plan provides a description of the terms and conditions governing
the Award. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan’s terms will completely supersede and replace
the conflicting terms of this Agreement. All capitalized terms will have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein. The Company and Participant (collectively “the Parties”) hereto agree as
follows:
1.    Grant Information. If the individual named below remains employed with the
Company as of the Grant Date, the Company agrees on the Grant Date to award the
following Performance Stock Bonus, as specified below:
(a)    Participant: Adam C. Heflin.
(b)    Target Value of Performance Stock Bonus: The Participant’s annual base
salary as in effect on March 1, 2014.
2.    Award Determination. As more fully described in Section 4, the amount of
the Performance Stock Bonus, if any, shall be determined based on performance as
determined under Section 4 during the period March 1, 2014 through February 28,
2017 (“Performance Period”).
3.    Settlement. Provided this Award has not been forfeited as described in
Section 6, and subject to the provisions of Section 6, the Company shall
transfer to the Participant a number of Shares determined by multiplying the
Target Value of the Performance Stock Bonus by a percentage factor (“Performance
Factor”) determined as of the Determination Date in accordance with Section 4,
and dividing such product by the Fair Market Value of one Share on the
Determination Date (or if such date is not a business day, on the next
succeeding business day). Any fractional Shares resulting from the application
of this Section 3 shall be disregarded. The share transfer described above shall
be made within 30 days after the Human Resources Committee of the Company’s
Board of Directors makes the determination of the amount of the Performance
Stock Bonus as described in Section 4.
4.    Performance Factor. The Human Resources Committee shall make the
determination of the amount of the Performance Stock Bonus, if any, no later
than the June 30, 2017 (“Determination Date”). If the Callaway Nuclear Facility
remains at an overall plant performance level consistent with its performance on
March 1, 2014 during the Performance Period, the Performance Factor as of the
Determination Date shall be 100%. If the overall Callaway Nuclear Facility
performance during the Performance Period is less than or greater than such
facility’s performance as of March 1, 2014, the Human Resources Committee shall
assign a Performance




--------------------------------------------------------------------------------




Factor as of the Determination Date reflecting such performance. Such
Performance Factor may be any percentage between 0% and 150%. The Callaway
Nuclear Facility’s overall performance during the Performance Period and the
Performance Factor shall be determined by the Human Resources Committee in its
sole and absolute discretion.
5.    Right as Shareholder. The Participant shall have no voting or any other
rights as a shareholder of the Company with respect to any Shares that may be
payable in accordance with this Agreement prior to the date such Shares are
transferred to the Participant. The Participant will obtain full voting and
other rights as a shareholder of the Company upon the transfer of Shares as
provided in Section 3 of this Agreement. For the avoidance of doubt, dividends
will not accrue on the Award prior to the date the Shares are transferred.
6.    Termination of Employment. Except as provided in this Section, if the
Participant’s employment with the Company terminates for any reason during the
Performance Period, the Participant shall forfeit his rights to receive a
Performance Stock Bonus, and shall receive no Shares in connection with this
Agreement. Notwithstanding the foregoing, (a) in the event of the Participant’s
termination of employment during the Performance Period under circumstances
which entitle him to receive separation benefits under Section 4.1 of the Second
Amended and Restated Ameren Corporation Change of Control Severance Plan, as
amended (the “Ameren COC Plan”), the Participant shall be entitled to a
Performance Stock Bonus hereunder using a Performance Factor of 100% and the
Determination Date for purposes of this clause (a) shall be the date on which
the Participant’s employment terminates (or if such date is not a business day,
on the next succeeding business day) and settlement shall occur upon the
foregoing Determination Date, and (b) in the event of the Participant’s
termination of employment during the Performance Period due to (i) death, (ii)
disability which entitles him to benefits under a long-term disability plan
maintained by the Company, or (iii) involuntary termination of employment
without Cause (as defined in the Ameren COC Plan) for which he is not entitled
to receive separation benefits under the Ameren COC Plan, the Participant shall
be entitled to receive a Performance Stock Bonus based on the actual amount of
the Performance Stock Bonus he would have received if he had continued
employment through the end of the Performance Period, but pro-rated based on the
number of completed days in the Performance Period prior to such death,
disability, or involuntary termination of employment without Cause and settled
upon the Determination Date. In the event the Participant’s employment with the
Company terminates for any reason before the Performance Period begins, this
Agreement will terminate and be null and void upon such termination.
7.    Nontransferability. The Participant shall have no right to sell, transfer,
pledge, assign or otherwise alienate or hypothecate (a “Transfer”) his rights
under this Agreement or amounts payable in connection with this Agreement other
than by will or by the laws of descent and distribution, except as provided in
the Plan. If any Transfer, whether voluntary or involuntary, of the
Participant’s rights under this Agreement is made (other than as permitted in
the previous sentence), or if any attachment, execution, garnishment, or lien
will be issued against or placed upon any amounts payable with respect to this
Agreement, the Participant’s rights under this Agreement and rights to amounts
payable hereunder will be immediately forfeited to the Company, and this
Agreement shall lapse and terminate.
8.    Requirements of Law. The grant of the Performance Stock Bonus or Shares
transferred to the Participant under the Plan and this Agreement is subject to
all applicable laws, rules, and




--------------------------------------------------------------------------------




regulations, and conditioned upon such approvals by any governmental agencies or
national securities exchanges as may be required.
9.    Tax Withholding. The Company will have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement.
10.    Stock Withholding. With respect to withholding required upon any taxable
event arising as a result of the Performance Stock Bonus granted or Shares
transferred hereunder, the Company, unless otherwise notified by the Participant
in writing within thirty (30) days prior to such taxable event, will satisfy the
tax withholding requirement by withholding Shares having a Fair Market Value
equal to the amount required to be withheld to satisfy federal, state, and local
withholding requirements. The Participant agrees to pay to the Company, its
Affiliates, and/or its Subsidiaries any amount of tax that the Company, its
Affiliates, and/or its Subsidiaries may be required to withhold as a result of
the Participant’s participation in the Plan that cannot be satisfied by the
means previously described.
11.    Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Human
Resources Committee may adopt for administration of the Plan. It is expressly
understood that the Human Resources Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which will be binding upon
the Participant.
12.    Continuation of Employment. This Agreement does not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor will this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment.
13.    Amendment to the Plan. The Plan is discretionary in nature and the Human
Resources Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any way
adversely affect in any material way the Participant’s rights under this
Agreement without the Participant’s written approval.
14.    Amendment to this Agreement. The Company may amend this Agreement in any
manner, provided that no such amendment may adversely affect in any material way
the Participant’s rights hereunder without the Participant’s written approval.
15.    Prior Agreement. The Company and Participant are party to a Performance
Stock Bonus Award Agreement effective March 1, 2011 (“Prior Agreement”). The
Prior Agreement is an independent and separate agreement that will continue in
effect pursuant to its terms. This Agreement does not impact either the rights
of the Company or the Participant under the Prior Agreement between the Parties
nor does the Prior Agreement impact the rights of the Company or the Participant
under this Agreement.
16.    Successor. All obligations of the Company under the Plan and this
Agreement with respect to the Performance Stock Bonus will be binding on any
successor to the Company, whether




--------------------------------------------------------------------------------




the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
17.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions will nevertheless be binding and
enforceable.
18.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the Parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
effective as of April 23, 2013.
Ameren Corporation
 

 
By: /s/ Mark C. Lindgren
 

By: /s/ Adam C. Heflin
           Adam C. Heflin











     


